DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1, 3, 7-13, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (2016/0048907).
	As to claims 1 and 16: Park teaches an electronic shelf label system comprising:
 	an electronic display device including an electronic display, a processor, and a communication module (figure 1);

 	wherein each of the electronic shelf labels in the group are configured to:
 	receive, from a computing system, data to render on the electronic display of each of the electronic shelf labels, and wherein the electronic display device is configured to: 
 	determine, based on at least one of a set of specified conditions or the data rendered on each of the electronic shelf labels, content to be rendered on the electronic display of the electronic display device, and adjust the display of the electronic display device to render the content based on the determination (figure 6 explains this, specifically S200 explaining associating the image data with shelf label display data, which includes pricing).
	As to claims 3 and 18: Park teaches that the data is received by each of the electronic shelf labels based on a location of each of the electronic shelf labels (12).
	As to claim 7: Park teaches that the data is price information and the price information received by each of the electronic shelf labels corresponds to products expected to be located at locations where each of the electronic shelf labels are disposed or at locations where each of the electronic shelf labels are to be disposed (paragraph 0064, figure 5).
claim 8: Park teaches that the electronic display of the electronic display device is larger than the electronic display of each of the electronic shelf labels (figure 4, 16 is larger than the other areas).
	As to claims 9 and 20: Park teaches that adjustment of the electronic display of the electronic display device changes at least one of a price, text, or lighting displayed on the electronic display device (figures 2 and 4, wherein the price is altered).
	As to claim 10: Park teaches that the plurality of electronic shelf labels are included in the group based on locations at which each of the electronic shelf labels are disposed (as seen in figures 2 and 4).
	As to claim 11: Park teaches that the plurality of electronic shelf labels are included in the group based on established communication between the plurality of electronic shelf labels and the electronic display device (considered update area and basic image area, as seen in figure 6).
	As to claim 12: Park teaches that the computing system associates the plurality of the electronic shelf labels with the electronic display device (as seen in figure 6).
	As to claim 13: Park teaches that the the computing device associates the plurality of the electronic shelf labels with the electronic display device based on a planogram of a facility within which the plurality of electronic shelf labels and the electronic display device are disposed (the display elements are associated with their relative positions on 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 2, 4-6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2016/0048907) as applied to claims 1 and 16, and further in view of Howell (2018/0108078).  The teachings of Park are discussed above.

	As to claims 2 and 17: Park teaches the limitations of claims 1 and 16.
	Park is silent as to that the data is received by each of the electronic shelf labels based on a location of each of the electronic shelf labels.
	Howell teaches that data is received by each of a plurality of electronic shelf labels based on a location of each of the electronic shelf labels (paragraph 0051).
	As to claims 4 and 19: Park teaches the limitations of claims 1 and 16.
	Park is silent as to that at least one of the plurality of electronic shelf labels further comprises a NFC module, wherein the NFC module associates the at least one of the plurality of electronic shelf labels with the electronic display device when transmission from the NFC of the at least at least one of the plurality of electronic shelf labels is within range of electronic display device.

	As to claim 5: Howell teaches that the NFC module associates the at least one of the plurality of electronic shelf labels is included in the group when the at least one of the plurality of electronic shelf labels is placed in close proximity to the electronic display device (paragraphs 0051-0052 and figure 2, showing spheres of influence wherein the NFC range determines label groupings).
	As to claim 6: Park teaches the limitations of claim 1.
	Park is silent as to that at least one of the plurality of electronic shelf labels stores coordinates of a three-dimensional (3D) model of a facility, wherein the at least one of the plurality of electronic shelf labels is further configured to: execute a localization method to determine where the at least one of the plurality of electronic shelf labels is located within the 3D model; and associate the at least one of the plurality of electronic shelf labels with the electronic display device using the 3D model 
	Howell teaches mapping the positions of the elements in a 3D environment and executing processing via this map (paragraphs 0047-0052).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park with the teachings of Howell so that a full setup of a store bearing multiple such electronic labels can be easily mapped and navigated.  Howell discusses a central computer server for displaying the data of multiple electronic shelf labels (paragraphs 0003-0004), whereas Park teaches an .

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not fairly teach or suggest the limitations of claim 14, specifically that at least one of the plurality of electronic shelf labels is configured to be disassociated from the electronic display device to ungroup the at least one of the plurality of electronic shelf labels, in view of all other limitations present in the claims.
In general, the interpretation taken in the rejections above are reflective of a lack of separate greater displays that coordinate with smaller electronic label displays in a shopping environment.  As is such, examiner finds many references that coordinate shelf labels based on position, with various wireless systems, and with mapping systems, but not such that a display device located within NFC range displays corresponding information.  Another thing found in the art is mobile devices, such as mobile scanners or smartphones, which scan the labels in an NFC range and thereby display information related to the electronic labels, but the claims require that the electronic labels display something related to the electronic display, not vice versa.  
Park (2016/0048907) teaches a display that coordinates with a label system, wherein the label and the display are on the same element.  This clearly cannot be ungrouped in any meaningful way, and modifying this reference such that the display was meaningfully separable from the labels would not be obvious.
Howell (2018/0108078) teaches a mobile device which, in an NFC ranged area, communicates with various located label tags, which are also determined by a volumetric area in a store.  Howell does not teach a display separate from the labels which displays corresponding information.
Johnson (2013/0226742) teaches a continuous display shelf with sections on the shelf corresponding to labels which react to various items being placed on it, in tandem with a machine readable section which displays information.  However, these two elements cannot be reasonably ungrouped, and are not in NFC communication.
Yanagi (2020/0334620) teaches a shelf label which corresponds spatially to a position on a shelf, the shelf labels being electronic and changing based on a quantity of the items there.  Yanagi does not teach a secondary display.
Bynum (2014/0258028) teaches an in-store architecture for digital labels wherein customers are detected by the labels and communicate with one another through an access point.  Bynum is silent as to an associated display.
Swafford (2016/0134930) teaches a label display for merchandise with multiple different electronic label sections and corresponding advertisement display sections.  However, these display sections cannot be reasonably ungrouped.

Sequeira (2018/0276431) teaches a communication system for digital shelf display devices, wherein the devices bear NFC tags and user smartphones communicate with these devices.  Sequeira does not teach a separate display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876